United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3330
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Heather Servantez,                      * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: August 10, 2007
                                Filed: August 23, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Heather Servantez appeals the 126-month prison terms the district court1
imposed after she pleaded guilty to two drug offenses under 21 U.S.C. §§ 841 and
846. For reversal, she argues that her sentence is unreasonable and the district court
committed a clear error of judgment by sentencing her at the top of the advisory
Sentencing Guidelines range, because the court gave undue weight to her criminal
history without taking into account the petty nature of most of the offenses.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       When the applicable Guidelines range is undisputed, as it is here, we consider
whether the sentence is unreasonable in light of the 18 U.S.C. § 3553(a) factors. See
United States v. Booker, 543 U.S. 220, 261-62 (2005). The presumption of
reasonableness accorded a sentence within the Guidelines range, see Rita v. United
States, 127 S. Ct. 2456, 2462-68 (2007), may be rebutted by showing that the district
court failed to consider a factor that should have received significant weight, gave
significant weight to an irrelevant factor, or otherwise committed a clear error of
judgment, see United States v. Davidson, 437 F.3d 737, 741 (8th Cir. 2006). The
record supports that the district court properly considered only relevant factors,
including Servantez’s extensive criminal history and her role in the conspiracy, and
did not commit a clear error of judgment in choosing a sentence at the top of the
Guidelines range. Thus, we conclude that the sentence is not unreasonable.

      Accordingly, we affirm.
                     ______________________________




                                         -2-